Opinion,
Mu. Justice Mitchell:
The test by which the line is to be drawn between proximate and remote cause, in reference to liability for the consequences of negligence, has been firmly established by the three cases of Penna. R. Co. v. Kerr, 62 Pa. 353; Penna. R. Co. v. Hope, 80 Pa. 373; and Hoag v. Railroad Co., 85 Pa. 293. It is most elaborately expressed by Chief Justice Agnew in Penna. R. Co. v. Hope, in the following language: “The jury must determine, therefore, whether the facts constitute a continuous succession of events, so linked together that they become a natural whole, or whether the chain of events is so broken that they become independent, and the final result cannot be said to be the natural and probable consequence of the primary cause,—the negligence of the defendants; ” and the rule is again put somewhat more tersely by the present Chief Justice in Hoag v. Railroad Co., as follows: “ The injury must be the natural and probable consequence of the negligence; such a *58consequence as ... . might and ought to have been foreseen by the wrong-doer as likely to flow from his act.”
The three leading cases above referred to, though frequently cited on opposite sides of the same argument, are not at all in conflict in principle. The different results which were reached in them depended not on any different view of the law, but of the facts, and on the application of the familiar doctrine that, where a plain inference is to be drawn from undisputed facts, the court will decide it as a matter of law. In Penna. R. Co. v. Kerr, the negligence had been held by the court below to be the proximate cause of the plaintiff’s loss. This court held that it was remote, and did not award a new venire, but said that it would do so if plaintiff should desire it' upon grounds shown. The question was then new; and, from what was said about the venire, the court itself does not seem to have been entirely clear that it should be decided as matter of law. It may be doubted whether, on the same facts, the court would not now send it to a jury. Certainly no subsequent case has assumed to decide where the facts were so near the line. Hoag v. Railroad Co. was a much clearer case, and so were Pittsburgh etc. Ry. Co. v. Taylor, 104 Pa. 306; West Mahanoy Tp. v. Watson, 116 Pa. 344; South Side Pass. Ry. Co. v. Trich, 117 Pa. 390, and the other cases where the court has pronounced the negligence to be remote as matter of law. But, whatever the result of the views taken of the facts in these cases, the principles of decision are the same in all.
In the present case, the learned judge left the question of proximate or remote cause to the jury, in substantial conformity with the doctrine of Penna. R. Co. v. Hope. Appellant, however, claims that the succession of events was so broken as to bring the case under Hoag v. Railroad Co., and require the judge to direct the jury in its favor. The break in the chain of events was merely a gap in the time. Had the fire extended from the stump to plaintiff’s lumber without interval, on the same afternoon, this case would have been exactly parallel with Penna. R. Co. v. Hope. But the fact that the fire smouldered awhile in the stump, and, after it was supposed to have been extinguished, broke out again the next day, while it makes the conclusion less obvious that the damage was done by the same fire, does not interpose any new cause, or enable *59the court to say as matter of law that the causal connection was broken. The sequence from the original fire to the burning of plaintiff’s logs was interrupted by two apparent cessations of the fire, but the jury have found that the cessations were only apparent, leaving intervals of time in the visible progress of the fire, but making no real break at all in the actual connection. In Railroad Co. v. Kerr, page 366, it is said by Thompson, C. J., that the rule “ is not to be controlled by time or distance, but by the succession of events;'’ and in Hoag v. Railroad Co., Trunkey, P. J., in charging the jury, had quoted the foregoing, and added: “ Whether the fire communicated to the plaintiff’s property within a few minutes, ox-after the lapse of hours fronx the negligent act, may be immaterial-” It is said in this case that the agents of plaintiff oxx the ground did not anticipate a further spread of the fire after the interval of time, and therefore it cannot be assumed that the defendant should have anticipated it. But the agents of plaintiff did xxot expect it, because they thought the fire had been put out, not because they did not see the danger of its spreading while it was burning; and this was the danger that appellant was bound to contemplate, to wit, the natural and probable consequence of the original act, not the effect of the supposed extinguishment snbsequexxtly. The pauses in the progress of the fire, therefore, and the lapse of time, while matter for the consideration of the jury in determining the continuity of effect, do not of themselves make such a change as requires the court to say that they break the connection.
But it is ai-gued that it was not until the next monxing after the fire started in the stump, and during the time when it was apparently extinguished, that the wind rose, and became a new cause of the spread of the fire to plaintiff’s lumber. This, however, was, like the point already considered, dependent on the cix-cumstances. In Penna. R. Co. v. Hope, one of the facts was a strong wind which carried the fire, and so, also, it was in Penna. etc. R. Co. v. Lacey, 89 Pa. 458, and in Lehigh V. R. Co. v. McKeen, 90 Pa. 129; and in this last case, Tbunkey, J., says the jury “ could also determine whether dry weather and high winds, in the spi-ing time, are extraordinary, and whether, under these conditions, .... the injury was within the probable foresight of him whose negligence ran through *60from the beginning to the end.” No doubt a hurricane or a gale may be such as to be plainly out of the usual, course of nature, and therefore to be pronounced by the court as the intervention of a new cause. Such a wind would be like the flood in Morrison v. Davis, 20 Pa. 171. But the ordinary danger of wind helping a fire to spread is one of the things to be naturally anticipated. The lapse of time before the wind rose, in this case, was therefore not clearly a new cause to be so pronounced by the court, but a circumstance to be considered, with the others, by the jury.
On this branch of the case, generally, the injury was not more remote from the alleged cause than in Penna. R. Co. v. Hope, supra; Penna. etc. R. Co. v. Lacey, 89 Pa. 458, and Lehigh V. R. Co. v. McKeen, 90 Pa. 129; and not so much so as in Fairbanks v. Kerr, 70 Pa. 86, and Oil Creek etc. Ry. Co v. Keighron, 74 Pa. 316, in all of which the question was-held to have been properly submitted to the jury.
There remains only the question of contributory negligence, and we do not find any evidence that would have justified taking this from the jury. If plaintiff had not known of the fire in the stump, he would have had no duty in regard to it; but, knowing of it, he was bound to take all reasonable and practicable measures to prevent its spreading to his lumber. He was not an insurer. The measure of his duty in this regard was reasonable care and diligence, and whether he used these was fairly and accurately submitted to the jury. That they found against the defendant’s view was no fault of their instruction as to the law.
Judgment affirmed.